The prevailing opinion is too narrow, and it is not in accord with the letter and spirit of the declaratory judgment act, Rem. Rev. Stat. (Sup.), § 784-1 [P.C. § 8108-21] et seq., Laws of 1935, chapter 113, p. 305, as amended by Laws of 1937, chapter 14, p. 39.
That act, among other things, provides:
§ 784-1. "Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. . . . The declaration may *Page 423 
be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree."
§ 784-2. "A person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder."
§ 784-3. "A contract may be construed either before or after there has been a breach thereof."
§ 784-6. "The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding."
§ 784-8. "Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. . . ."
§ 784-12. "This act is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered."
The petition for a declaratory judgment was made by appellants. Their petition specifically stated and recognized
". . . that the said contract makes no other provisions with respect to the second part of its construction, maintenance, and operation of said fish trap,"
and then requested the court to define the rights and duties of the parties in the event that the second parties operate the trap. This is precisely what the court did, and appellants are now in no position to complain of the action of the trial court which only complied with their request. *Page 424 
The declaratory judgment acts are identical in all respects so far as they have been examined. They should be construed in the same way by all courts. All of them provide that they are remedial and shall be liberally construed.
Under the Federal declaratory judgment act, in Hann v.Venetian Blind Corp., 15 F. Supp. 372, the district court stated that its purpose was to allow courts to take jurisdiction of actual controversy in order to grant declaratory relief either before or after the stage of relief by coercion had been reached. Among other things, the district judge there said:
"As somebody once put it, through declaratory judgment the law is turned from a repair shop into a service station."
In RKO Distributing Corp. v. Film Center Realty Co., 53 Ohio App. 438,  5 N.E.2d 927, a case involving an invalid lease, that court held that, although the lease was invalid, the parties had rights arising thereunder which constituted evidence of a contract between the parties and created rights in favor of the lessor for damages for breach of the contract or specific performance. It held that, under the Ohio statute, which, like ours, provides for liberality in construction, it was a proper matter for relief under the declaratory judgment act; and that equity would reform the lease to make it conform to the intention of the parties, and the parties thereto would be entitled to specific performance in accord with their actual intent as shown by the agreement.
There was palpably much more of the making of a new contract for the parties there than is the case here. See Hess v. CountryClub Park, 213 Cal. 613, 2 P.2d 782; Tolle v. Struve,124 Cal.App. 263, 12 P.2d 61. *Page 425 
In the first California case above cited, the supreme court said:
"The pleadings in this case present a practical situation which calls for declaratory relief. . . . It seems clear that the declaratory relief statute was intended to relieve a party from exactly such a dilemma. Unless it can be availed of in a situation such as this, it will lose a large part of the value which, upon its enactment, was supposed to attach to it."
That principle was followed by the court of appeals in the later case.
It is plain that the trial court did not exceed its powers by its declaration of the rights, status and other legal relations of the parties in the contract involved herein.
For these reasons I dissent. The judgment should be affirmed.